United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-31081
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PIERO ANGELO MORALES,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 02-CR-139-3-A
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Piero Angelo Morales pleaded guilty, pursuant to a written

plea agreement, to one count of distribution of cocaine and

ecstasy.   The district court sentenced him to 115 months in

prison and a five-year term of supervised release.     Morales now

appeals the district court’s judgment.   Morales argues that he

was denied the effective assistance of counsel in litigating his

involuntariness claim during sentencing.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31081
                                -2-

     As a general rule, this court declines to review claims of

ineffective assistance of counsel on direct appeal, although we

may do so in exceptional cases.   See United States v. Higdon, 832

F.2d 312, 314 (5th Cir. 1987); United States v. Gibson, 55 F.3d

173, 179 (5th Cir. 1995); see also Massaro v. United States, 123

S. Ct. 1690 (2003).   This is not the exceptional case.

Accordingly, we decline to review Morales’ ineffective-assistance

claim in this direct appeal.   The judgment of the district court

is AFFIRMED.